Citation Nr: 1714063	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-33 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent prior to July 20, 2016 and in excess of 30 percent from July 20, 2016 for bilateral flat feet to include degenerative joint disease of the left foot with plantar spur (hereinafter "bilateral foot disability").


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran initially requested a hearing in connection with his appeal, but then in a written statement received by VA in March 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

The Veteran has been in receipt of a total disability rating for compensation purposes based upon individual unemployability due to service connected disabilities (TDIU) since November 27, 2002, years prior to the date that the Veteran's claim for an increased rating was received by VA.  Therefore, the issue of entitlement to a TDIU is not before the Board.

In May 2016, the Board remanded this matter for further development.  The matter has now returned to the Board.  Following completion of the development requested therein, the Agency of Original Jurisdiction (AOJ), in August 2016, awarded a 30 percent evaluation, effective from July 20, 2016, for the Veteran's service-connected bilateral foot disability.  


FINDINGS OF FACT

1. Prior to July 20, 2016, the Veteran's service-connected bilateral flat feet to include degenerative joint disease of the left foot with plantar spur resulted in pain on manipulation and use and severe functional loss, but not marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation.

2. From July 20, 2016, the Veteran's service-connected bilateral flat feet to include degenerative joint disease of the left foot with plantar spur has resulted in pain on manipulation and use, swelling on use, and severe functional loss, but not marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation.


CONCLUSION OF LAW

Throughout the entire appeal period, the criteria for a 30 percent rating, but no higher, have been met for the service-connected bilateral flat feet to include degenerative joint disease of the left foot with plantar spur.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board considers the competency, credibility, and weight of all evidence to determine its probative value and must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  8 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.  The duty to notify has been met.  See April 2010 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim"). This duty includes assisting veterans in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant medical records have been obtained and associated with the claims file.  These reports include a series of medical examinations from the VA Medical Center.  The Veteran has not indicated that there is any outstanding evidence to submit.  Specifically, the Veteran underwent VA examinations to evaluate his bilateral foot condition in April 2010 and July 2016.  The VA examiners reviewed the claims file, examined the Veteran, considered his complaints, and provided a detailed report of his symptoms.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board previously remanded this case to obtain updated treatment records and a contemporaneous examination.  The RO obtained records from the Tomah VA Medical Center and obtained the July 2016 examination report noted above.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since the filing of the increased rating claim, when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disabilities may be rated separately without violating the prohibition against pyramiding under 38 C.F.R. § 4.14, unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disabilities of the musculoskeletal system are primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidence by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

For acquired flatfoot disabilities, a noncompensable rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot that is moderate in severity with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  For severe bilateral flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is warranted.  For pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and not improved by orthopedic shoes or appliances, a 50 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Diagnostic Codes for the feet do not explicitly contemplate limitation of motion, but according to a precedential General Counsel Opinion, a rating under Diagnostic Code 5284 may involve limitation of motion.  VAOPGCPREC 9-98.  Diagnostic Code 5284, for foot injuries, other, provides a 10 percent rating for moderate symptoms, a 20 percent rating for moderately severe symptoms, a 30 percent rating for severe symptoms and a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Words such as "moderate", "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Consideration of a higher rating for functional loss, to include during flare ups, is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purpose of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under sections 4.40 and 4.45.  VAOPGCPREC 9-98.

Diagnostic Code 5284 "does not apply to the eight foot conditions specifically listed in § 4.71a."  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Pes planus, or flatfoot, is one of the eight foot conditions specifically listed in § 4.71a.  However, degenerative joint disease of the toe is not one of the eight foot conditions.  
At the April 2010 VA examination, the examiner noted pain on weight bearing and tenderness with palpation, but not gait abnormality, edema, instability or weakness.  The examiner also noted normal range of motion for the left foot toes.  The examiner reported that the alignment of the Achilles, alignment of the midfoot and forefoot were normal for both feet.  The angulation of the os calcis was also normal for the left foot and had mild heal valgus in relation to the ankle on the right foot.  The examiner reported no additional functional losses due to flare ups or repetitive use.  The Veteran reported that standing less than five minutes on bilateral feet caused pain for which he needed to sit down.  He further reported that he could only drive for short distances because of bilateral pain in the feet.  The Veteran reported taking morphine sulfate 30 mg tablets three times per day for pain, and that he wore orthotic shoe inserts to reduce pain.  The examiner opined that the Veteran would be able to perform only sedentary work.

A VA Medical Center (VAMC) report from October 2010 described the Veteran's gait as "duck walk."  A VAMC report from December 2010 reported that the Veteran walked with an antalgic gait and ambulated with the aid of a cane.  A VAMC report from February 2012 reported that the Veteran walked without an antalgic gait and that "[h]e has moderately severe flexible flat feet bilaterally."

At a July 2016 VA examination, the Veteran stated that his feet were painful daily, that he had swelling in both feet, that he underwent physical therapy and that he used orthotic shoes.  The Veteran did not report flare-ups, but stated that he was unable to stand or walk much due to painful feet.  The examiner diagnosed flat feet and degenerative arthritis.  The examiner reported that the Veteran did not have "extreme tenderness" or "marked deformity" of the feet.  The examiner further noted that the feet pain caused excess fatigability, pain on movement and pain on weight-bearing.  The examiner could not test gait as the Veteran was unable to walk at the examination due to pain.  The Veteran used a wheel chair and was not in obvious distress while seated.  The examiner opined that the Veteran's painful feet were of mild to moderate severity on the current examination.

The Veteran's symptoms have not been attributed to specific foot disabilities.  The Veteran has service connected flat feet and degenerative joint disease of the left (service connected) and right (non-service connected) toes.  Each of these may contribute to his functional limitations.  Nevertheless, in order to give every benefit to the Veteran, the Board will consider his functional limitations to be due to his service-connected injuries.

Separate ratings for the Veteran's flat feet and degenerative joint disease of the left foot with plantar spur are not warranted.  The Veteran's symptoms and functional limitations overlap to the extent they are not distinguishable.  A separate rating for both flat feet and degenerative joint disease would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

Prior to July 20, 2016, the Veteran did not have objective evidence of marked deformity of the foot (pronation, abduction, etc.), indication of swelling on use, or characteristic callosities.  These weigh against a 30 percent rating.  He did have pain on manipulation and use, but that is a characteristic of both a 30 percent and a 10 percent rating.  The 2012 VA report described his flat feet as "moderately severe," which is again between a 30 percent and a 10 percent rating.  Although overall the symptoms align more with a 10 percent rating, the Veteran's functional limitations on walking, standing, weight bearing and driving advocate for a higher, 30 percent rating.  The Veteran's functional loss is severe, and a rating corresponding to severe flatfoot, i.e. 30 percent, is appropriate.

The Veteran's July 2016 examination included the above symptomology, and added the additional symptom of swelling.  Swelling, however, is accounted for in the "severe" 30 percent rating.  The Veteran does not have symptoms of the "pronounced" 50 percent rating such as marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo Achillis on manipulation.  The Veteran's condition, including considering his functional loss, more closely approximates a 30 percent rating.

The Board has considered whether any other diagnostic codes are appropriate in this case.  Under Diagnostic Code 5284, separate ratings for each foot are contemplated.  However, Diagnostic Code 5284 is not applicable to pes planus because pes planus has its own diagnostic code.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  
The Board has also considered whether the Veteran's degenerative joint disease of the left toe should be considered the dominant injury for rating purposes.  However, even if rated "severe" under the Diagnostic Code the rating would remain 30 percent.  A higher rating would only be appropriate if the Veteran had "actual loss of use of the foot."  The Veteran can still use his foot, despite the functional limitations on that foot.

Accordingly, a preponderance of the evidence is against the assignment of a rating greater than that assigned for bilateral pes planus.  The claim for a rating in excess of 30 percent must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case also should not be referred for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  The Veteran's symptoms of pain, tenderness and swelling are explicitly considered by the rating schedule.  In addition, the Veteran's functional loss has been considered by the Board and is appropriately matched with the Veteran's "severe" rating.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  
The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities in exceptional cases where the individual evaluations fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Veteran has been independently rated for residuals of traumatic head injury to include dementia and major depression and bilateral flat feet to include degenerative joint disease of the left foot with plantar spur.  However, nothing in this the record indicates that the Veteran's service-connected disabilities have synergistic effects or otherwise combine in a way that suggests an overall disability picture that presents an exceptional or unusual picture. See 38 C.F.R. § 3.321(b)(1).  Extraschedular consideration is not required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.

The Veteran has already been granted TDIU, and further consideration of it is not required.


ORDER

A rating of 30 percent, but no higher, is granted for the entirety of the appeal period, subject to the regulations governing the payment of monetary awards.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


